                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

 ALLEN GARLAND,
                                                 Case No.: 3:20-cv-0269-JPG
             Plaintiff,
                                                 CJRA TRACK: C
       v.
                                                 JURY TRIAL: December 13, 2021
 NOVARTIS PHARMACEUTICALS
 CORPORATION,                                    JUDGE: J. Phil Gilbert

             Defendant.



                    AMENDED JOINT REPORT OF PARTIES
              AND PROPOSED SCHEDULING AND DISCOVERY ORDER

       Following filing of a joint motion for modification of amended scheduling order and
based on review of the Court’s docket indicating availability for trial during the March term of
2022:

SCHEDULING AND DISCOVERY PLANS WERE DISCUSSED AND AGREED TO AS
FOLLOWS:

   1. Expert witnesses shall be disclosed along with a written report prepared and signed by the
      witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:

       Plaintiff’s expert(s): August 6, 2021
       Defendant’s expert(s): October 6, 2021

   2. Depositions of expert witnesses must be taken by:

       Plaintiff’s expert(s): September 6, 2021
       Defendant’s expert(s): November 5, 2021

   3. Discovery shall be completed by November 5, 2021. Any written interrogatories or
      requests for production served after the date of the Scheduling and Discovery Order shall
      be served by a date that allows the served parties the full 30 days as provided by the
      Federal Rules of Civil Procedure in which to answer or produce by the discovery cut-off
      date.

   4. All dispositive motions shall be filed by November 23, 2021. Dispositive motions filed
      after this date will not be considered by the Court.
   5. The parties are reminded that, prior to filing any motions concerning discovery, they
      must first meet and confer relating to any discovery disputes and then contact the Court
      to arrange a telephone discovery dispute conference if they are unable to resolve their
      dispute. If the dispute cannot then be resolved in the first telephonic conference, the
      Court will establish, with the input of the parties, the mechanism for submitting written
      positions to the Court on an expedited basis.

Dated: April 30, 2021                       Respectfully submitted,

 /s/ Richard M. Elias                        /s/ Charles J. Swartwout
 Richard M. Elias                            Charles J. Swartwout # 06190665
 Todd Friedman                               BOYLE BRASHER LLC – BELLEVILLE
 ELIAS LLC                                   5000 West Main St.
 231 S. Bemiston Ave, Suite 800              Post Office Box 23560
 St. Louis, MO 631222                        Belleville, IL 62223-0560
 Telephone: (314) 391-6820                   Telephone: (618) 277-9000
 relias@eliasllc.com                         cswartwout@boylebrasher.com
 tfriedman@eliasllc.com
                                             Grant W. Hollingsworth, Esq. (admitted Pro Hac
 James G. Onder #06200444                    Vice)
 ONDERLAW LLC                                Robert E. Johnston, Esq. (admitted Pro Hac Vice)
 110 E. Lockwood, 2nd Floor                  Andrew L. Reissaus, Esq. (admitted Pro Hac
 St. Louis, MO 63119                         Vice)
 Telephone: (314) 963-9000                   HollingsworthLLP
 onder@onderlaw.com                          1350 I Street Northwest
 wichmann@onderlaw.com                       Washington, District of Columbia 20005
                                             Telephone: (202) 898-5800
 Attorneys for Plaintiff                     ghollingsworth@hollingsworthllp.com
                                             rjohnston@hollingsworthllp.com
                                             areissaus@hollingsworthllp.com

                                             Attorneys for Defendant Novartis
                                             Pharmaceuticals Corporation
                               CERTIFICATE OF SERVICE
       I hereby certify that on April 30, 2021, the foregoing document was served upon counsel
of record via the Court’s CM/ECF system.




                                                   /s/Richard M. Elias
                                                   Richard M. Elias
